DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/23/2021 have been fully considered and are persuasive. Applicant’s amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the final office action mailed 03/30/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Roy Gross, on 07/01/21.
The application has been amended as follows:
IN THE SPECIFICATION:
Page 50, para. [0260] –“collapsible segment 892” will be amended to --collapsible segment [[892]886--.
IN THE CLAIMS:
	Claims 2, 4-6, and 8-9. Cancelled.
Claim 3, line 1-2, “wherein said first elongated hardened element is located at a tip of the said first end portion, said second elongated hardened element is threaded on said second end portion, or both.” will be amended to -- wherein said first elongated hardened element is located at a tip of the said first end portion
1--.
Claim 12, line 1, “two objects” will be amended to --a first object and a second object--; line 3, “connecting said two objects” will be amended to --connectingthe first object and the second object--; line 3, “closing a gap between two objects” will be amended to –closing a gap between the first object and the second object--.
Claim 21 will be amended to --The method of claim 13, further comprising puncturing the meniscus tissue, wherein puncturing the meniscus tissue is performed by two tubular needles of an applicator. --.
Reason for Allowance
Claims 1, 3, 10, 12-13, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts fail to disclose, teach, or suggest the device as claimed including the combination of a flexible tube comprising a first collapsible end portion, a first end portion and a second end portion; a first actuating element segment secured to the first collapsible end portion and extending along the first collapsible end portion, wherein, when the first collapsible end portion is threaded through a first aperture and the first actuating element segment is pulled proximally, the first collapsible end portion collapses proximally and forms a bulge larger than the first aperture, thereby anchoring the flexible tube against a rim of the first aperture, wherein said first actuating element comprises a thread or a rigid roll, said first end portion comprises a first elongated hardened element, and said second end portion comprises a second elongated hardened element AND wherein said second elongated hardened element is threaded on the said second end portion by a loop. Claims 3, 10, 12-13 and 21 are also allowed for being dependent on claim 1 directly or ultimately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Bentley US8163022: Figs. 8A-8B discloses two hardened elements threaded by a loop but lacking a flexible tube and actuating element.
Stone US20090306711: Fig. 11A-B, discloses a device having a flexible tube, a first actuating element segment, but it is lacking a second elongated hardened element is threaded on second end portion by a loop. 
Pilgeram US20140249577: Fig. 8A, discloses a device having a flexible tube, a first actuating element segment, but it is lacking a second elongated hardened element is threaded on second end portion by a loop.
Brown US20130123810: Fig.15-17, discloses a device having a flexible tube, a first actuating element segment, but it is lacking a second elongated hardened element is threaded on second end portion by a loop.
Denham US20140074160: Fig. 13B, discloses a device having a flexible tube, a first actuating element segment, but it is lacking a second elongated hardened element is threaded on second end portion by a loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771